Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11, 16-18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (USPGPub 2001/0044490) in view of Jin et al. (USPGPub 2005/0064216).
Regarding claim 1, 3-5, 8, 10, 17-18 and 20,  Zimmerman teaches that it is known to use unsaturated polyester resins or epoxy resins (abstract) such as bisphenol A and/or bisphenol F-epichlorhydrin resins [0021] as bonding agents  (claim 1) for the formation of a structural filler material, wherein the composition may further comprise a n-n-dimethyl-p-toluidine as an accelerator [0015]. Zimmerman fails to explicitly teach the use of unsaturated polyester resin and epoxy resins together in a single embodiment.  However it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Kerkhoven, 205 USPQ 1069, 1072.  Further one reasonably using either component would further include in any combined composition, components understood to be critical to the usefulness of the chemical component such as for example a hardener for epoxy resins or an accelerator for unsaturated polyester resins outside of a teaching from the prior art to exclude them which is not present in the prior art of Zimmerman.   Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the unsaturated polyester resins of Zimmerman in combination with the epoxy components Zimmerman as a simple combination of prior art bonding agents, each of which is taught by the prior art as used for the same purpose.  The teachings of Zimmerman are as shown above. Zimmerman fails to teach wherein the unsaturated polyester is necessarily alpha-beta unsaturated.  However, Jin teaches that a known type of unsaturated amine accelerated polyester resin employed for the formation of structural plastics for generalized products [0003] are the DCPD resins employed by Jin ( see Examples and general disclosure of DCPD resins throughout).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the DCPD resins of Jin as the unsaturated polyester resins of the invention of Zimmerman as a simple substitution of the known broad class of unsaturated polyesters for the formation of decorative plastic articles with a specific example of an unsaturated polyester resin used for similar purposes to obtain predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claims 2 and 16, the final products of Zimmerman in view of Jin to not require the use of VOCs.
Regarding claim 6, Zimmerman further teaches the use of compounds associated with the use of the epoxy compounds above that may read on the currently claimed further comprised compounds [0015].
Regarding claim 9, the material of Zimmerman may further comprise a plurality of fillers that read upon the current claims [0009-0010].
Regarding claim 11, the teachings of Zimmerman in view of Jin are as shown above.  Jin further teaches the curing of the product involves mixing the first composition with a separate organic peroxide composition for curing to occur [0057]. The examiner is further taking Official notice to inform the applicant that the separate provision and packaging of reactive components is well known in the art and has been done for many years as relates to store bought epoxies and Bondo type composition.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide and package the components of Zimmerman in view of Jin separately as a use of a known technique to improve similar products in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 18, Jin teaches wherein the polyester resin employed may have a molecular weight encompassed by the range claimed [0022]. 
Regarding claim 20, Jin presents possible embodiments of his invention that do not require the use of vinyl ethers.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Zimmerman et al. (USPGPub 2001/0044490) in view of Jin et al. (USPGPub 2005/0064216) as applied to claims 1-6, 8-11, 16-18 and 20  above and further in view of Kirino et al. (USPGPub 2014/0329926).
Regarding claim 7, the teachings of Zimmerman in view of Jin are as shown above. Zimmerman in view of Jin fails to teach wherein the reactive compounds  comprise at least a mercaptan group and meets the flash point limitations of the claims although Zimmerman explicitly states that his epoxy components can be hardened using second components provided on a mercaptan basis [0015]. However, Kirino teaches that it is known to use specific mercaptan containing compounds that meet the limitations of the claims in order to harden epoxy compositions [0041] used for a generally large range of applications [0028].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the mercaptan containing compositions of Kirino as the mercaptan basis epoxy hardening agent of the invention of Zimmerman in view of Jin as a simple substitution of the known broad class of mercaptan containing epoxy hardeners for the formation of general decorative articles with a specific example of a mercaptan containing epoxy hardener used for similar purposes to obtain predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Zimmerman et al. (USPGPub 2001/0044490) in view of Jin et al. (USPGPub 2005/0064216) as applied to claims 1-6, 8-11, 16-18 and 20  above and further in view of Mullen et al. (USPGPub 2013/0261254).
Regarding claims 19, the teachings of Zimmerman in view of Jin are as shown above. Zimmerman in view of Jin fails to teach wherein his composition may further comprise epoxy vinyl ester resin.  However, Mullen teaches that epoxy vinyl esters are known alternatives to unsaturated liquid polyester resins and can be reacted with the same components to form the products of the inventions to form thermosetting polymers [0033].  Further it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Kerkhoven, 205 USPQ 1069, 1072.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the epoxy vinyl ester resin of Mullen in combination with the unsaturated polyester resin of Jin as is shown to be possible by Mullen based on the case law provided above given that the intended products are also the same. Further in general, those of ordinary skill in the art would be motivated to use higher flash point ingredients just for safety purposes. Those of ordinary skill in the art would readily recognize that easily combustible materials are more dangerous and therefore in the absence of criticality of the particular flash point of the claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose high flash point components for the purpose of providing safer composition in general.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717